Case Number: PC-2020-05776
                   CaseCounty
Filed in Providence/Bristol
                       PM
Submitted: 8/14/2020 5:42
                              Superior Court
                        1:20-cv-00532-MSM-PAS Document 1-1 Filed 12/22/20 Page 1 of 5 PageID #: 4
Envelope: 2705180
Reviewer: Rachel L.




                     STATE OF RHODE ISLAND                                               SUPERIOR COURT
                     PROVIDENCE SC




                     Delia Donato; Richard Donato;
                     MD Capital       LLC Corporate Entity
                     And
                     Jane/ John Doe Corporation


                              v.                                         :     C.A. P 2020-


                     Town     of Scituate, a Municipal
                     Corporation; Theodore Przybyla,
                     As Treasurer, the Scituate Plan
                     Commission and            its   individual
                     Members:       Jeffrey Hanson,
                     William Jasparro, George Mitola,
                     Nicholas Piampiano, Richard
                     Pincince, David Provonsil            and Gene
                     Allen




                                                                  COMPLAINT


                     1.    This action   is   the result of the unlawful,    illegal,   and unconstitutional
                     taking of the Plaintiffs’          money and    real estate   by the   Town   of Scituate
                     RI.



                     2. Plaintiffs,   Delia     and Richard Donato, are domiciled residents of the
                     State of Massachusetts.
Case Number: PC-2020-05776
Filed in Providence/Bristol County Superior Court
                   Case 1:20-cv-00532-MSM-PAS
Submitted: 8/14/2020 5:42 PM
                                                    Document 1-1 Filed 12/22/20 Page 2 of 5 PageID #: 5
Envelope: 2705180
Reviewer: Rachel L.




              3. Plaintiff, MD Capital LLC is a limited liability company with its
              principal place of business being in Norton Massachusetts 02766

              4. Plaintiffs own a residential real estate development in the Town of
              Scituate, a municipal corporation and a political subdivision of the State
              of Rhode Island. Plaintiffs were operating under the company name MD
              Capital LLC

              5. Said residential real estate development is located off of Nipmuc
              Road, more specifically identified as PLAT 50, LOT 2, within the Town of
              Scituate RI; Carriage Hill Crossing a.k.a NIPMUC III

              6. The legal and governing authority for the Town of Scituate in this
              particular and specific matter was the Scituate Plan Commission, a duly
              appointed municipal board and/or commission

              7. Defendant Town of Scituate and it’s Scituate Plan Commission are
              being sued in their municipal capacity

              8. Per RIGL, Defendant, Town of Scituate Treasurer Theodore Przybyla
              is named as a party defendant in his official capacity as Treasurer;

              9. Defendants Scituate Plan Board and its individual members:
              Defendants Jeffrey Hanson, William Jasparro, George Mitola, Nicholas
              Piampiano, Richard Pincince, David Provonsil and Gene Allen are being
              sued in their official capacities, as appointed members of said board

              10. Scituate Plan Commission forced Plaintiffs to pay $85,082.50
              (Eighty-five thousand, eighty-two dollars and fifty cents) to the Town
              for approvals towards the residential real estate project and, in
              addition, are forcing the Plaintiffs to deed over real estate, from the
              same project, as open space.
                                                             2
Case Number: PC-2020-05776
Filed in Providence/Bristol County Superior Court
                   Case 1:20-cv-00532-MSM-PAS
Submitted: 8/14/2020 5:42 PM
                                                    Document 1-1 Filed 12/22/20 Page 3 of 5 PageID #: 6
Envelope: 2705180
Reviewer: Rachel L.




              11. Said check was tendered on or about the 20th day of April 2018 by
              MD Capital LLC to the Town of Scituate (EXHIBIT 1)



              12. Legal Authorities violated by the Defendants

                             US and RI CONSTITUTIONS

                                     1. Fifth Amendment

                                     ‘no person shall be … deprived of life liberty
                                     or property, without due process of law, nor
                                     shall private property be taken for public use
                                     without just compensation

                             Rhode Island General Laws

                                     1. Rhode Island Comprehensive Planning and
                                     Land Use Regulation Act (RIGL 45-22-2)

                              Scituate Ordinances

                                     1. Subdivision and Land Regulation Regulations
                                        Town of Scituate RI (as amended May 15, 2012)

                                             (f) Dedication of land for public purposes

                                             (1) The Plan Commission shall require all land
                                             developments and subdivisions subject to the
                                             provisions of these regulations to dedicate
                                             Seven (7) percent of the land being subdivided
                                                             3
Case Number: PC-2020-05776
Filed in Providence/Bristol County Superior Court
                   Case 1:20-cv-00532-MSM-PAS
Submitted: 8/14/2020 5:42 PM
                                                    Document 1-1 Filed 12/22/20 Page 4 of 5 PageID #: 7
Envelope: 2705180
Reviewer: Rachel L.




                                           for the purpose of providing open space, park
                                     and recreational facilities to serve present and
                                     future residents of the proposed land
                                     development or subdivision. The Plan Commission
                                     may, in its discretion require the
                                     payment of a fee-in-lieu of land dedication, or
                                     a combination of land dedication and payment of a
                                     fee, as an alternate to the dedication of land

                                     2. Town of Scituate Comprehensive Plan (July 2004)

               13. Defendants, by and through their elected and appointed boards,
               councils, and commissions completely misinterpreted and unlawfully
               charged the Plaintiffs two separate and distinct payments: One the
               payment-in-lieu fee in the amount of $85,082.50 and Two the
               Dedication of Land for Public Purposes in the amount of 44 (forty-four)
               acres of real estate.

               14. This constitutes an illegal and unlawful taking without just
               compensation. By attempting to address a regulatory taking, the
               Defendants actually took the Plaintiff’s property by eminent domain
               without any just compensation and by violating the Plaintiffs’ due
               process rights.

               15. Plaintiffs are aggrieved by the decision of the Scituate Plan
               Commission of August 15, 2017

               16. Any adoption of a planning or zoning regulations or ordinances to
               advance the protection of open space for recreational and other
               purposes via “flexible zoning” cannot be stand-alone and must be read
               in concert with the existing local ordinances that clearly spell out its
               either a dedication of land or a payment-in-lieu of fee. The Defendants

                                                             4
Case Number: PC-2020-05776
                   CaseCounty
Filed in Providence/Bristol
                       PM
Submitted: 8/14/2020 5:42
                              Superior Court
                        1:20-cv-00532-MSM-PAS Document 1-1 Filed 12/22/20 Page 5 of 5 PageID #: 8
Envelope: 2705180
Reviewer: Rachel L.




                     cannot double down on              this   type of residential real estate development
                     without justifiable and         legal     compensation to the     Plaintiffs.



                     17.      Defendants   illegally,   unlawfully and unconstitutionally deprived the
                     Plaintiffs of their rights to       due process, procedurally and substantively
                     and forced       Plaintiffs   to part with both their money and land in order to
                     develop a residential         real estate project.



                     18.      The regulation adopted by the Defendants goes against public
                     policy.




                     WHEREFORE, your             Plaintiffs respectfully    pray and request that this
                     Honorable Court review the applicable law and award to your                         Plaintiffs:

                     the granting of their complaint, judgment               in this litigation    and    all

                     statutory and equitable damages, interest on                  same and reasonable
                     attorneys’ fees and costs for the litigation of this matter.                 In   addition,
                     the      Plaintiffs are   seeking reimbursement of the original payment-in-
                     lieu—of fee in the        amount      of $79,625.00, which     was amended         to
                     $85,082.50, along with          all   statutory interest.




                                                                   /s/   Timothy   A. Williamson

                                                                   Timothy   A. Williamson, Esq. (4173)
                                                                   Williamson Law
                                                                   247 Quaker Lane
                                                                   West Warwick      RI   02893
                                                                   401-615-9321
                                                                   Tawilliamsonlaw@gmai|.com
